Citation Nr: 1542224	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  10-43 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971, with subsequent service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2014, the Veteran was afforded an informal hearing at the RO.  During the hearing, the Veteran withdrew his claims for service connection for right and left knee conditions, hypertension, carcinoma of colon, prostate cancer, and disability of lungs due to asbestos exposure.  Hence, those issues are not before the Board and will not be addressed in the action below.  38 C.F.R. §§ 20.200, 20.204 (2015).

The Veteran was scheduled for a Travel Board hearing in July 2015 but failed to show.  As the Veteran and his representative have not requested a new hearing or demonstrated good cause for his failure to show, the request is considered withdrawn.  See generally 38 C.F.R. § 20.704(d) (2015).

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.  

2.  Tinnitus was not manifest during service or within one year of separation.  Tinnitus is not attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred or aggravated in service, and a sensorineural hearing loss (organic disease of the nervous system) may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  

2  Tinnitus is not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in June 2008, prior to the initial November 2008 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran's claimed disabilities were medically evaluated in May 2014.  The examination reports have been reviewed and found to be adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2015), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed with a sensorineural hearing loss, an organic disease of the nervous system which is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply, and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for sensorineural hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The Court in Hensley v. Brown, 5 Vet. App. 155 (1993) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the veteran's in-service exposure to loud noise and current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Analysis

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of service.  Specifically, he states that he was exposed to loud noise while working in supply, munitions, "the hole," beside the engine and boiler room.

Turning to the evidence of record, the Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was Clerk General.  Performance reviews dated September 1968 through May 1971 demonstrate that the Veteran's duties included typing and filing correspondence. 

A July 1967 enlistment examination revealed the following puretone thresholds, in decibels (with ISO units after conversion in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
/
0 (5)
LEFT
15 (30)
0 (10)
10 (20)
/
5 (10)

Clinical evaluation of the ears was normal.  The remainder of the Veteran's STRs is clear for any complaints of, or treatment for, hearing problems.  At the Veteran's separation examination, clinical evaluation of the ears was normal.  The results of a whisper test were 15/15 bilaterally.

Post-service periodic reserve examinations dated December 1985 to January 2000 show that clinical evaluation of the ears was consistently normal.  Additionally, the Veteran responded "no" to having now or ever having hearing loss or ear trouble on all Reports of Medical History.  All audiograms showed normal hearing bilaterally.

An August 2001 private treatment record notes that the Veteran presented with left earache and a history of clear drainage for 1 week.  The examiner assessed otitis externa.  In September 2003, the Veteran reported "left ear stuffy and swollen some."  The examiner noted wax build-up and assessed cerumen block.  During a December 2005 office visit, the Veteran denied hearing loss or ringing.

On May 2014 VA examination, an audiogram revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
25
LEFT
10
10
10
15
30

Speech recognition scores were 94% bilaterally.  The examiner noted that hearing was normal bilaterally with the exception of a mild loss at 8000 Hz in the right ear, and 4000 Hz in the left ear.  Following review of the claims file, the examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of an event in service.  The examiner acknowledged that the normal results of the separation whisper test were not a valid means of assessing hearing sensitivity.  However, the examiner reasoned that the Veteran denied combat exposure and also reported a history of civilian noise exposure as an industrial mechanic and then a machinist for almost 30 years.

With regard to tinnitus, the Veteran reported he first noticed ringing in his ears about 10 to 15 years prior.  Currently, the Veteran reported that he has bilateral tinnitus, with symptoms occurring intermittently; about 2 to 4 times per week and lasting 20 to 30 seconds in duration.  The examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure, reasoning that the Veteran's reported onset is well after his exit from military service.

Based on the foregoing, the Board finds that service connection for bilateral hearing loss disability and tinnitus is not warranted.

Regarding bilateral hearing loss disability, the evidence does not demonstrate a current hearing disability for VA compensation purposes.  Rather, the evidence clearly establishes that the appellant does not have a hearing loss disability.  While it may be true that the Veteran may at some time develop a hearing loss by VA standards, under 38 C.F.R. § 3.385 (and if so he may choose at that time to apply to reopen his claim), the evidence now on file demonstrates that the Veteran does not now, and has not since he filed his claim for service connection, have a hearing loss disability.  Thus, no current disability is shown and service connection for bilateral hearing loss must be denied.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, persuasive evidence does not establish the current disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for bilateral hearing loss must be denied because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  

Regarding tinnitus, the Board finds that there is competent evidence that establishes that the Veteran currently has tinnitus.  The May 2014 VA examination report shows a diagnosis of tinnitus.  Moreover, the Veteran is competent to report the observable manifestations of his tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran is competent to testify as to the presence of tinnitus); Jandreau, 492 F.3d at 1376-77.  Accordingly, the Board finds that the threshold element for service connection, a current disability, has been established.

However, there is no evidence of ringing or any other ear-related problems during service or for many years thereafter.  The Veteran denied heaving ear trouble on separation examination, as well as Reserve examinations dated December 1985 to January 2000.  Further, the Veteran specifically denied tinnitus during a 2005 office visit.  In fact, there is no documented complaint or finding of tinnitus until the Veteran's 2008 claim, approximately 37 years after separation from active duty.  These records (or absence thereof) are consistent with the May 2014 VA examination report, which noted that the Veteran reported first noticing symptoms 10 to 15 years prior.

The Board notes that tinnitus is a disorder capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  However, in this case, the Board finds that the Veteran's testimony as to his tinnitus lack credibility.  The Board notes that credibility can be detrimentally affected by inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  While the Veteran states that his tinnitus began in service and continued since then, the service and post-service medical records noted above contradict those assertions and there is no reason in this case to doubt the authenticity of those documents.  Stated differently, tinnitus was not noted during service and he did not have characteristic manifestations of the disease process during service.  38 C.F.R. § 3.303(b).  The Board thus finds that the medical records and lack of complaints, treatment, or diagnosis of tinnitus for approximately 37 years after service outweigh the Veteran's own statements that he made in connection with his claim for service connection for tinnitus.

The May 2014 VA opinion is also competent and credible medical evidence that the Veteran's current tinnitus is not related to service.  Neither the Veteran nor his representative have produced a medical opinion to contradict the conclusions of the VA examiner.  

As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  The claims for service connection for bilateral hearing loss and tinnitus are denied.


ORDER

Service connection for bilateral hearing loss disability is denied

Service connection for tinnitus is denied. 



____________________________________________
	H. N. SCHWARTZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


